DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Applicant Argues:In Klein, it is therefore necessary that the occluding element is fixed to only one of
the container and the casing. Otherwise, the occluding element itself could not assume
the closing and the opening configuration.

Examiner’s Response:Examiner notes that Klein teaches that it is capable of having the occluding element fixed to both the container and the casing, as can be seen in Fig. 2A.  The occluding element is a part of member (4), which is connected/fixed to both the container (6) and the wrapper (2).

For the reasons presented above, the claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seth Klein (US 2010/0006589 – hereinafter Klein).
Re Claims 1 and 13:
Klein discloses a slide-open dispenser package (1) for loose articles (10), comprising: a container (6) for containing a plurality of loose articles (10), where the container (6) comprises a bottom wall and an outlet opening (near 11 of Fig. 2A) for dispensing the articles (10) from the container (6); a wrapper (2) disposed externally of the container (6); the wrapper (2) and the container (6) being slidably coupled to each other and reciprocally movable along a sliding direction orthogonal to the bottom wall of the container (6); the outlet opening (near 11 of Fig. 2A) being made in the bottom wall; an occluding element (21 – near bottom) configured for occluding the outlet opening (near 11 of Fig. 2A), in which the occluding element (21 – near bottom) is mobile between a closed configuration (see Fig. 2A), in which the occluding element (21 – near bottom) prevents the articles (10) from coming out through the outlet opening (near 11 of Fig. 2A), and an open configuration (see Fig. 2B), in which the occluding element (21 – near bottom) allows at least one of the articles (10) to come out through the outlet opening (near 11 of Fig. 2A); the occluding element (21 – near bottom) being fixed to the container (6) (by way of 19) and to the wrapper (2) (by way of 4 and 14) so that the reciprocal sliding of the wrapper (2) and the container (6) causes the occluding element (21) to move between the closed configuration (see Fig. 2A) and the open configuration (see Fig. 2B) (see Figs. 1-4C).

Re Claim 3:
Klein discloses 4a singulating element (20) disposed upstream of the occluding element (21) with respect to the bottom wall of the container (6) to define a chamber between the singulating element (20) and the occluding element (21 – near bottom); the singulating element (20) being mobile between an open configuration (see Fig. 2A), where the singulating element (20) allows one of the articles (10) to enter the chamber with the occluding element (21 – near bottom) in the closed configuration (see Fig. 2A), and a closed configuration (see Fig. 2B), where the singulating element (20) prevents any of the articles from entering the chamber with the occluding element (21 – near bottom) in the open configuration (see Fig. 2B); the singulating element (20) being fixed to the container (6) (by way of 19) and the wrapper (2) (by way of 4 and 14) so that the reciprocal sliding of the wrapper (2) and the container (6) causes the singulating element (20) to move between the open configuration (see Fig. 2A) and the closed configuration (see Fig. 2B).  

Re Claim 5:
Klein discloses wherein the singulating element (20) and the occluding element (21) are mutually positioned in such a way that the chamber is sized to contain only one of the articles (10) (see Fig. 2B).  

Re Claim 6:Klein discloses a conveying plane (16) for conveying the articles (10) (see Fig. 2A), which is disposed inside the container (6) and which is inclined to the bottom wall of the container (6) to facilitate conveying the articles (10) towards the outlet opening of the container (see Figs. 2A-3B).  

Re Claim 7:Klein discloses wherein the conveying plane (16) is disposed upstream of the chamber

Re Claim 8:
Klein discloses an agitator element (24) that is disposed in a proximity of the conveying plane (near 22) and is fixed to the container (6) and to the wrapper (2) (by way of 5 and 14) so that the reciprocal sliding of the wrapper (2) and the container (6) causes the agitator element (24) to move in such a way as to facilitate conveying the articles (10) along the conveying plane (22) (see Figs. 3A-3B).  (Examiner notes that that as the device is compressed the leaf springs compress also, thus, moving in such a way that when the container (6) is full of pills would allow for some agitation or pushing of pills which would provide some form of conveyance).  

Re Claim 9:
Klein discloses wherein: the wrapper (2) and the container (6) are reciprocally movable along the sliding direction in a first direction, in which the wrapper (2) and the bottom wall of the container (6) move apart, and in a second direction opposite to the first direction the occluding element (21) is disposed and shaped to be moved from the closed configuration (see Fig. 2A) to the open configuration (see Fig. 2B) when the wrapper (2) and the container (6) are moved in the second direction and vice versa; the singulating element (20) is disposed and shaped to be moved from the closed configuration (see Fig. 2B) to the open configuration (see Fig. 2A) when the wrapper (2) and the container (6) are moved in the first direction and vice versa (see Figs. 1-4B).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Gibilisco et al. (4,653,668 – hereinafter Gibilisco) and Bujalski et al. (US 2015/0342830 – hereinafter Bujalski).
Re Claim 10:
Klein disclose the device of claim 1, but fails to teach wherein the container comprises a first lateral wall and a second lateral wall which extend upwards from the bottom wall and which are opposed and parallel to each other; the package comprising a pair of  the occluding element which are disposed opposite to each other and are fixed one to the first lateral wall and one to the second lateral wall of the container.

Gibilisco teaches a package comprising a pair of occluding elements (8) which are disposed opposite to each other (see Figs. 5-7) (see Figs. 1-30).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Klein with that of Gibilisco to provide an alternative dispensing design which would still allow for single dispensing of product while also assuring remaining product is held back and single hand dispensing.

Bujalski teaches cylindrical, square, or rectangular housings as obvious alternatives to one of ordinary in the art (see paragraph [0066]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Klein with that of Gibilisco and Bujalski to provide an alternative design of a finite number of configurations for container parts as known within the art.  Examiner notes that the resulting shape change would allow for wherein a container comprises a first lateral wall and a second lateral wall which extend upwards from a bottom wall and which are opposed and parallel to each other; and occluding elements fixed one to the first lateral wall and one to the second lateral wall of the container by changing the shape of Klein in view of Gibilisco to be square or rectangular instead of cylindrical.  The occluding elements would still be capable of being on direct opposite sides as seen in Gibilisco Fig. 8 and would not require additional inventive skill for one of ordinary skill in the art to apply, for a change in shape of a prior art device is a design consideration within the skill of the art.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Eugene W. Ray (US 2013/0306669 – hereinafter Ray).
Re Claim 12:
Klein discloses wherein the occluding element (21 – near bottom) is made as a part with the wrapper (2) (near 14) and the occluding element (21 – near bottom) is fixed to the container (6) (see Figs. 2A-2B), but fails to specifically teach wherein the occluding element is made as a single part with the wrapper.

Ray teaches as a single part (by way of using welds alternative to threads) with a wrapper (see paragraph [0012]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Klein with that of Ray to make separate parts integral as obvious to one of ordinary skill in the art.  Examiner notes that replacing what appears to be threads that connect the occluding member to the wrapper of Klein with welding’s as suggested by Ray would allow for a single part construction as commonly known within the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Mohamed Farid Nakkouri (US 2011/0011883 – hereinafter Nakkouri).
Re Claim 14:
Klein discloses the device of claim 1, but fails to teach wherein the container and the wrapper are made of paperbopard.

Nakkouri teaches wherein a container and a wrapper (or all parts) are made of paperbopard (see Claim 12).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Klein with that of Nakkouri to provide a selection of material for parts as commonly known within the art for a desired preference.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Gibilisco.
Re Claims 15 and 16:
Klein discloses the device of claim 1, but fails to teach wherein the occluding element deforms between the closed configuration and the open configuration.

Gibilisco teaches wherein an occluding element (12.7, 16.7, 20.7, 29.7) (see Figs. 1-30) deforms between a closed configuration and an open configuration (see Figs. 1-30).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Klein with that of Gibilisco to allow an alternative dispensing technique that would separate a single product as commonly known within the art.






Allowable Subject Matter
Claims 2, 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.R/Examiner, Art Unit 3651                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653